  Case 1:20-cv-00051-JTN-PJG ECF No. 7 filed 01/22/20 PageID.226 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION



 DEREK DEYOUNG,
 a resident of Michigan,

         Plaintiff,                                                 Case No. 1:20-cv-51

 v.

 BGROUP, LTD., a Hong Kong limited by shares
 company,                                                           HON. JANET T. NEFF

 MANH QUAN TRUONG, an individual resident of
 Vietnam,
                                                                    FILED UNDER RESTRICTED
 PRINTABEL COMPANY LIMITED, a Hong Kong                             ACCESS
 limited by shares company,

 THUY PHAN THIEN HA DONG, an individual resident
 of Vietnam, and

 DOES 1-10,

      Defendants.
________________________________________________/


      ORDER RE. EX PARTE MOTION FOR TEMPORARY RESTRAINING ORDER,
      TEMPORARY INJUNCTION, TEMPORARY ASSET RESTRAINT, EXPEDITED
              DISCOVERY, AND SERVICE OF PROCESS BY E-MAIL

        On October 4, 2013, Plaintiff Derek DeYoung filed for and obtained from the United

States Copyright Office under Registration Number VA 1-970-688 a registered copyright for

“Trout Confetti 1,” an original work of art that Plaintiff created (ECF No. 3-1). On January 20,

2020, Plaintiff filed this suit against Defendants for federal copyright infringement, federal trade

dress infringement, violations of the Michigan Consumer Protection Act, common law unfair

competition, and civil conspiracy (ECF No. 3). Plaintiff alleges that Defendants are involved in
                                            Page 1 of 7
  Case 1:20-cv-00051-JTN-PJG ECF No. 7 filed 01/22/20 PageID.227 Page 2 of 7



a sophisticated and widescale counterfeiting operation intended to defraud United States

consumers by selling to those consumers print-on-demand products that infringe on Plaintiff’s

intellectual property rights, funneling the proceeds from their infringement out of the United

States to Vietnam, and attempting to avoid liability for these actions by concealing their

identities and the full scope and interrelatedness of their counterfeiting operation. Pending

before the Court is Plaintiff’s January 20, 2020 “Ex Parte Motion for Temporary Restraining

Order, Temporary Injunction, Temporary Asset Restraint, Expedited Discovery, and Service of

Process by E-Mail” (ECF No. 2).

       Having reviewed Plaintiff’s Ex Parte Motion and supporting Brief and exhibits,

including Plaintiff’s Declaration (ECF No. 2-3), the Court finds the following:

           1. The Court has jurisdiction over the subject matter pursuant to 17 U.S.C.
              § 411, 28 U.S.C. § 1338(a) and (b), 28 U.S.C. § 1331 and 15 U.S.C. § 1121;

           2. The Court has supplemental jurisdiction over Plaintiff’s state-law claims under 28
              U.S.C. § 1367(a);

           3. Plaintiff has demonstrated a prima facie case for personal jurisdiction over
              Defendants where Defendants purposefully and intentionally availed themselves
              of this forum state by manufacturing, importing, distributing, offering for sale,
              displaying, advertising, and selling counterfeit goods bearing Plaintiff’s Trout
              Confetti 1 creative work; by creating and operating interactive websites that
              reveal specifically intended interactions with residents of the State of Michigan;
              and by creating Facebook advertisements selling counterfeit goods specifically
              to residents of the State of Michigan;

           4. Plaintiff has demonstrated a strong likelihood of success on the merits of his
              copyright infringement, trade dress infringement, Michigan Consumer Protection
              Act, unfair competition, and civil conspiracy claims;

           5. There is no adequate remedy at law and absent injunctive relief, Plaintiff will
              suffer immediate and irreparable harm, including competitive losses and loss
              of customer goodwill as a result of Defendants’ continued infringement of
              Plaintiff’s trade dress rights, deception of consumers, and unfair competition;

           6. The balancing of the harms tips in Plaintiff’s favor;

           7. The issuance of a temporary restraining order is in the public’s interest;
                                            Page 2 of 7
  Case 1:20-cv-00051-JTN-PJG ECF No. 7 filed 01/22/20 PageID.228 Page 3 of 7




          8. The circumstances and record at bar justify the immediate issuance under FED. R.
             CIV. P. 65(b)(1) of a temporary restraining order without notice to the adverse
             parties;

          9. A prejudgment asset freeze under FED. R. CIV. P. 64 and 65(d)(2)(C) is necessary
             and proper where Plaintiff seeks an equitable remedy in the accounting of
             Defendants’ profits pursuant to 17 U.S.C. § 504(b) and 15 U.S.C. § 1117(a), and
             where Plaintiff has alleged Defendants have shown a propensity to conceal their
             concerted infringement and funnel funds to Vietnam. See, e.g., Gucci Am., Inc. v.
             Weixing Li, 768 F.3d 122, 129-33 (2d Cir. 2014);

          10. Limited expedited discovery to identify the proper parties to this lawsuit and their
              associated financial accounts is necessary and proper under FED. R. CIV. P.
              26(b)(2) and (d); and

          11. An order authorizing service of process by email under FED. R. CIV. P. 4(f)(3) and
              (h)(2) is necessary and proper where the record at bar demonstrates that
              Defendants have gone to great lengths to conceal their identities and because
              serving Defendants electronically is the best means to notify them of this action.


       Therefore, for these reasons and those further detailed in Plaintiff’s filings,

       IT IS HEREBY ORDERED that Plaintiff’s Ex Parte Motion for Temporary

Restraining Order, Temporary Injunction, Temporary Asset Restraint, Expedited Discovery, and

Service of Process by E-Mail (ECF No. 2) is GRANTED as follows:

       1. Each Defendant, their officers, directors, employees, agents, subsidiaries, distributors,
          and all persons in active concert or participation with them having notice of this
          Order are hereby TEMPORARILY RESTRAINED from:
             a. Reproducing, preparing derivative works of, distributing copies of, and
                 displaying publicly Plaintiff’s Trout Confetti 1 work;

              b. Manufacturing, importing, advertising, promoting, offering to sell, selling,
                 distributing, or transferring any products bearing Plaintiff’s Trout Confetti 1
                 trade dress or any confusingly similar trade dress;

              c. Secreting, concealing, destroying, selling off, transferring, or otherwise
                 disposing of: (i) any products bearing Plaintiff’s Trout Confetti 1; or (ii) any
                 evidence relating to the manufacture, importation, sale, offer for sale,
                 distribution, or transfer of any products bearing Plaintiff’s Trout Confetti 1
                 trade dress or any confusingly similar trade dress;


                                             Page 3 of 7
Case 1:20-cv-00051-JTN-PJG ECF No. 7 filed 01/22/20 PageID.229 Page 4 of 7



    2. Each Defendant, their officers, directors, employees, agents, subsidiaries, distributors,
       and all persons in active concert or participation with them having notice of this
       Order shall IMMEDIATELY DISCONTINUE the use of the Trout Confetti 1 trade
       dress or any confusingly similar trade dress on or in connection with the sale of goods
       and all internet websites owned and operated or controlled by them;

    3. Upon receipt of notice of this Order, PayPal, Inc. (“PayPal”) and its related
       companies and affiliates shall IMMEDIATELY RESTRAIN all funds, as opposed
       to ongoing account activity, in or which hereafter are transmitted into the PayPal
       accounts related to the PayPal account recipients BGroup, Ltd., Manh Quan
       Truong, Printabel Company Limited, and Thuy Phan Thien Ha Dong, including,
       but not limited to, accounts associated with shopbase.com, kayleeandtepid.com,
       lushgood.com, lannadecor.com, hmcozy.com, azcozy.com, cozynfancy.com,
       aquacozy.net, and cozzian.com as well as all funds in or which are transmitted into
       (i) any other related accounts of the same customer(s), and (ii) any other accounts
       which transfer funds into the same financial institution account(s). The restrained
       funds may be released only by future order of this Court.

    4. PayPal shall further, within five business days of receiving this Order, provide
       Plaintiff’s counsel with all data which details (i) an accounting of the total funds
       restrained and identifies the PayPal account(s) to which the restrained funds are
       related; and (ii) the account transactions related to all funds transmitted into the
       PayPal account(s) which have been restrained. Such restraining of the funds and the
       disclosure of the related financial institution account information shall be made
       without notice to the account owners or the financial institutions until further order of
       this Court. PayPal shall receive and maintain this Order and its contents as
       confidential until further order of the Court.

    5. Upon receipt of notice of this Order, Stripe, Inc. (“Stripe”) and its related companies
       and affiliates shall IMMEDIATELY RESTRAIN all funds, as opposed to ongoing
       account activity, in or which hereafter are transmitted into the Stripe accounts related
       to the Stripe account recipients BGroup, Ltd., Manh Quan Truong, Printabel
       Company Limited, and Thuy Phan Thien Ha Dong, including, but not limited to,
       accounts associated with shopbase.com, kayleeandtepid.com, lushgood.com,
       lannadecor.com, hmcozy.com, azcozy.com, cozynfancy.com, aquacozy.net, and
       cozzian.com as well as all funds in or which are transmitted into (i) any other related
       accounts of the same customer(s), and (ii) any other accounts which transfer funds
       into the same financial institution account(s). The restrained funds may be released
       only by future order of this Court.

    6. Stripe shall further, within five business days of receiving this Order, provide
       Plaintiff’s counsel with all data which details (i) an accounting of the total funds
       restrained and identifies the Stripe account(s) to which the restrained funds are
       related; and (ii) the account transactions related to all funds transmitted into the Stripe
       account(s) which have been restrained. Such restraining of the funds and the
       disclosure of the related financial institution account information shall be made
                                         Page 4 of 7
Case 1:20-cv-00051-JTN-PJG ECF No. 7 filed 01/22/20 PageID.230 Page 5 of 7



       without notice to the account owners or the financial institutions until further order of
       this Court. Stripe shall receive and maintain this Order and its contents as confidential
       until further order of the Court.

    7. Upon receipt of notice of this Order, BlueSnap, Inc. (“BlueSnap”) and its related
       companies and affiliates shall IMMEDIATELY RESTRAIN all funds, as opposed to
       ongoing account activity, in or which hereafter are transmitted into the BlueSnap
       accounts related to the BlueSnap account recipients BGroup, Ltd., Manh Quan
       Truong, Printabel Company Limited, and Thuy Phan Thien Ha Dong, including, but
       not limited to, accounts associated with shopbase.com, kayleeandtepid.com,
       lushgood.com, lannadecor.com, hmcozy.com, azcozy.com, cozynfancy.com,
       aquacozy.net, and cozzian.com as well as all funds in or which are transmitted into (i)
       any other related accounts of the same customer(s), and (ii) any other accounts which
       transfer funds into the same financial institution account(s). The restrained funds may
       be released only by future order of this Court.

    8. BlueSnap shall further, within five business days of receiving this Order, provide
       Plaintiff’s counsel with all data which details (i) an accounting of the total funds
       restrained and identifies the BlueSnap account(s) to which the restrained funds are
       related; and (ii) the account transactions related to all funds transmitted into the
       BlueSnap account(s) which have been restrained. Such restraining of the funds and
       the disclosure of the related financial institution account information shall be made
       without notice to the account owners or the financial institutions until further order of
       this Court. BlueSnap shall receive and maintain this Order and its contents as
       confidential until further order of the Court.

    9. Plaintiff may take expedited discovery to identify the proper parties to this lawsuit by
       sending subpoenas to Defendants’ domain name registrar NameCheap, Inc. and
       Defendants’ web host Digital Ocean, LLC to obtain the name, address, email address,
       and other contact information maintained by these providers for Defendants.


    10. Plaintiff may take expedited discovery from PayPal, Stripe, and BlueSnap to obtain
        the name, address, email address, and other contact information maintained by these
        providers for Defendants and to identify the financial institutions that, on behalf of
        Defendants, may transmit or receive funds from these financial account providers,
        including their names, addresses, and account numbers.

    11. Plaintiff may serve the Summons, Complaint, and any other document filed in this
        case on Defendants at the email addresses associated with the <azcozy.com> and
        <shopbase.com> domain names, such email addresses to be obtained by the expedited
        discovery authorized under this Order.




                                         Page 5 of 7
   Case 1:20-cv-00051-JTN-PJG ECF No. 7 filed 01/22/20 PageID.231 Page 6 of 7



            IT IS FURTHER ORDERED that Plaintiff shall POST a bond in the amount of ten

thousand dollars ($10,000.00) as payment of damages to which Defendants may be entitled for a

wrongful injunction or restraint. In the Court’s discretion, the bond may be subject to increase

should the amount of the restrained funds exceed ten thousand dollars ($10,000.00).

            IT IS FURTHER ORDERED that Plaintiff shall, not later than January 29, 2020,

SERVE a copy of the Complaint, the “Ex Parte Motion for Temporary Restraining Order,

Temporary Injunction, Temporary Asset Restraint, Expedited Discovery, and Service of Process

by E-Mail,” this Order, and all other pleadings and documents on file in this action on each

Defendant via the physical addresses, if any, and the email addresses associated with the

<azcozy.com> and <shopbase.com> domain names, and FILE a Proof of Service of the same.

            IT IS FURTHER ORDERED that Plaintiff shall, not later than January 29, 2020,

file his proposed Motion for Preliminary Injunction, if any.

            IT IS FURTHER ORDERED that all counsel of record shall be present in person

for a hearing set before the Honorable Janet T. Neff, 401 Federal Building, 110 Michigan St. NW,

Grand Rapids, Michigan 49503 on Monday, February 3, 2020 at 10:00 a.m. Counsel shall be

prepared to address

           •   any challenges to the appropriateness of this Order and/or motions to dissolve the
               same;

           •   whether the Temporary Restraining Order should be extended for good cause;

           •   whether a preliminary injunction should be issued for the pendency of this case;

           •   whether an order should issue directing the Clerk’s Office to unseal the documents
               in this case; and

           •   whether an order should issue directing PayPal, Stripe and BlueSnap that this
               Order no longer requires confidentiality.



                                             Page 6 of 7
   Case 1:20-cv-00051-JTN-PJG ECF No. 7 filed 01/22/20 PageID.232 Page 7 of 7



             IT IS FURTHER ORDERED that this Order will remain in effect until the date

of the hearing, as set forth above, unless extended for good cause, or until further Order of

the Court.


Dated: January 22, 2020                                    /s/ Janet T. Neff
                                                         JANET T. NEFF
                                                         United States District Judge




                                          Page 7 of 7
